PER CURIAM.
After having considered the record, briefs and oral argument we conclude that the learned trial judge properly applied the relevant law and that the conflicting evidence as to the operative facts was correctly submitted to the jury, whose verdict was consistent with a reasonable interpretation of the evidence as applied to the law properly charged. Although we may well have arrived at a different conclusion had we been sitting as trier of the facts, it is not our prerogative to substitute our view for that of the jury.
Appellant having failed to demonstrate error, the judgment appealed is
AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.